Citation Nr: 9925528	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  95-33 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for 
disability/disabilities manifested by hypogonadism.

2.  Entitlement to an original rating in excess of 60 percent 
for coronary artery disease with hypertension and 
hyperlipidemia.

3.  Entitlement to an original rating in excess of 30 percent 
for renal disability with history of bilateral 
nephrolithiasis and right renal cyst.

4.  Entitlement to an original rating in excess of 30 percent 
for right maxillary sinus retention cyst.

5.  Entitlement to an original rating in excess of 20 percent 
for residuals of a left adrenalectomy with 
hyperaldosteronism, hypercortisolism, and osteopenia.

6.  Entitlement to an original compensable rating for scar, 
status post left knee arthrotomy.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1971 to June 1974 
and August 1977 to September 1994.  He apparently had a 
period of inactive duty between June 1974 and August 1977.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO), which, in part, 
denied service connection for right knee and low back 
disabilities and disability/disabilities manifested by 
hypergonadism, hyperlipidemia, osteopenia, and 
hypercortisolism; granted service connection and assigned a 
30 percent rating for coronary artery disease with 
hypertension, effective September 15, 1994; granted service 
connection and assigned a 10 percent rating for renal 
disability with history of bilateral nephrolithiasis and 
right renal cyst; granted service connection and assigned a 
10 percent rating for right maxillary sinus retention cyst; 
and granted service connection and assigned noncompensable 
evaluations each for scar, status post left knee arthrotomy, 
a hiatal hernia, and residuals of a left adrenalectomy with 
hyperaldosteronism.  An RO hearing was held in February 1996.  

In a September 1997 decision, the Board awarded service 
connection for right knee and low back disabilities and an 
"increased" rating of 10 percent for a hiatal hernia; and 
remanded the remaining issues of service connection for 
disability/disabilities manifested by hypergonadism, 
hyperlipidemia, osteopenia, and hypercortisolism and 
"increased" ratings for coronary artery disease with 
hypertension, renal disability with history of bilateral 
nephrolithiasis and right renal cyst, right maxillary sinus 
retention cyst, scar, status post left knee arthrotomy, and 
residuals of a left adrenalectomy with hyperaldosteronism to 
the RO for additional evidentiary development.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the increased rating 
appellate issues as those delineated on the title page of 
this decision.

By a February 1999 rating decision, the RO, in part, granted 
service connection for hyperlipidemia, osteopenia, and 
hypercortisolism (thereby rendering these service connection 
issues moot); confirmed an original rating of 60 percent for 
coronary artery disease with hypertension and hyperlipidemia; 
and, in effect, assigned original ratings of 30 percent for 
renal disability with history of bilateral nephrolithiasis 
and right renal cyst, 30 percent for right maxillary sinus 
retention cyst, and 20 percent for residuals of a left 
adrenalectomy with hyperaldosteronism, hypercortisolism, and 
osteopenia, all effective September 15, 1994.  Since the 
evidentiary record does not indicate that appellant has 
expressly withdrawn the aforementioned renal, sinus, and 
adrenal disability evaluation issues from appellate status, 
these issues remain in appellate status.  See AB v. Brown, 
6 Vet. App. 35 (1993).

It is also noted that the medically it has been determined 
that the veteran does not have hypergonadism, but rather has 
hypogonadism.  In view of the action taken below, that issue 
has been recharacterized on the title page and addressed 
without any prejudice to the veteran.

Consequently, the Board will render a decision herein on the 
remaining appellate issues delineated on the title page of 
this decision, except for the issue of an original rating in 
excess of 60 percent for coronary artery disease with 
hypertension and hyperlipidemia, which will be dealt with in 
the REMAND section below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the pertinent appellate issues, to the extent 
legally required, has been obtained by the RO.

2.  It is probable that appellant has chronic disability 
manifested by hypogonadism which is of in-service origin.  

3.  The appellant's service-connected renal disability is 
manifested primarily by complaints of nocturia 5-6 times per 
week with dull low back pain, occasional urinary tract 
infections that clear with antibiotic therapy, and renal 
cysts with calculi.  Recent urinalysis and serum laboratory 
values, including albumin, blood urea nitrogen (BUN), and 
creatinine, are essentially unremarkable.  Although a renal 
ultrasound revealed multiple calculi in the kidneys and 
several small, benign cysts in the left kidney, the kidneys 
appeared normal in size and shape.  

4.  No renal dysfunction, episodes of true renal colic, or 
functional/anatomical evidence of nephrosclerosis have been 
recently clinically shown.  The service-connected renal 
disability is not more nearly equivalent to severe 
hydronephrosis.  

5.  The appellant's service-connected right maxillary sinus 
disability is manifested primarily by complaints of nasal 
congestion and sneezing.  Radiographically, benign maxillary 
sinus polyps are present, but without any evidence of sinus 
bone erosion/infection or postoperative changes.  It is 
neither contended nor clinically shown that he has undergone 
any nasal/sinus surgery.  The service-connected sinus 
disability does not result in symptomatology more nearly 
equivalent to postsurgical sinus changes.  

6.  The appellant's service-connected residuals of a left 
adrenalectomy are manifested primarily by an essentially 
asymptomatic, well-healed, non-tender abdominal incisional 
scar.  Addison's crises or episodes have not been recently 
clinically shown or even alleged.  

7.  The appellant's service-connected left knee arthrotomy 
residuals are manifested primarily by essentially 
asymptomatic, well-healed, non-tender arthrotomy scars 
without any objective indications of pain, impaired gait, 
muscle damage/joint pathology, or other functional limitation 
attributable thereto.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, chronic disability manifested by hypogonadism was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for an original evaluation in excess of 
30 percent for renal disability with history of bilateral 
nephrolithiasis and right renal cyst have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.20, 4.115b, Codes 7508, 7509 (1998).

3.  The criteria for an original evaluation in excess of 
30 percent for right maxillary sinus retention cyst have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.97, Codes 6513, 
6820 (1996-1998).

4.  The criteria for an original evaluation in excess of 
20 percent for residuals of a left adrenalectomy with 
hyperaldosteronism, hypercortisolism, and osteopenia have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.118, 4.119, 
Codes 7803, 7804, 7805, 7911 (1996-1998).

5.  The criteria for a compensable original evaluation for 
scar, status post left knee arthrotomy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.118, Codes 7803, 7804, 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Disability Manifested by 
Hypogonadism

In light of the Board's favorable decision with respect to 
appellant's claim for service connection for disability 
manifested by hypogonadism, the claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
the evidence of record adequate.  

In deciding the service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection for VA 
disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant's service medical records reflect that in the 
1990's, he underwent a left adrenalectomy for a left adrenal 
adenoma.  Hyperaldosteronism and central hypogonadism were 
clinically noted.  Testosterone therapy was initiated.  See 
an April 1994 military Physical Evaluation Board report.  On 
December 1994 VA examination, testicular atrophy was 
clinically noted and central hypogonadism was diagnosed.  
Post-service military outpatient treatment reports assessed 
idiopathic central hypogonadism.   However, pursuant to the 
Board's September 1997 remand, a June 1998 VA endocrinologic 
examination was conducted with medical opinion rendered as to 
the etiology of any hypogonadism manifested.  In that 
examination report, and a December 1998 addendum, the 
examiner opined that certain post-service military outpatient 
treatment reports of record confirmed decreased testosterone 
levels with hypogonadism; and that it was "certainly 
possible that [appellant's hypogonadism] is related to the 
underlying cause of his hypercortisolism.  The disorder 
called multiple endocrine abnormalities occurs which states 
that many different organ systems may be involved with 
various endocrine abnormalities."  It was noted that the 
veteran did not have hypergonadism.

The Board concludes that the negative evidence is at least in 
equipoise with the positive evidence, which includes the 
clinical evidence indicative of disability manifested by 
hypogonadism in service after undergoing the service-
connected left adrenalectomy; clinical evidence indicative of 
disability manifested by hypogonadism subsequently confirmed 
proximate to service discharge; and the VA medical opinion 
suggesting that hypogonadism is related to his underlying 
endocrinologic abnormalities.  Accordingly, service 
connection for disability manifested by hypogonadism is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303.  


II.  Entitlement to Original Ratings in Excess of 30 percent 
for a Renal Disability, 30 percent for a Sinus Disability, 20 
percent for Residuals of a Left Adrenalectomy, and 0 Percent 
for a Left Knee Arthrotomy

Initially, the Board finds that appellant's aforementioned 
disability evaluation claims are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), since they are arguably 
plausible.  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of these claims.  38 U.S.C.A. 
§ 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to these aforementioned 
disability evaluation claims have been properly developed and 
that no useful purpose would be served by again remanding the 
case with directions to provide further assistance to the 
appellant.  A comprehensive medical history and detailed 
findings regarding the disabilities in issue over the years 
are documented in the medical evidence.  Pursuant to the 
Board's September 1997 remand, June 1998 VA endocrinologic, 
genitourinary, otorhinolaryngologic, and orthopedic 
examinations were conducted, and are sufficiently detailed 
and comprehensive regarding the nature and severity of those 
disabilities in issue and related functional impairment.  
Additionally, there is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity of those disabilities in issue than that 
shown on said VA examinations.  

Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the aforementioned issues, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected renal, 
sinus, adrenal, and left knee disabilities in the context of 
the total history of those disabilities, particularly as they 
affect the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.


A.  An Original Rating in Excess of 30 percent for Renal 
Disability with History of Bilateral Nephrolithiasis and 
Right Renal Cyst

Appellant contends, in essence, that he experiences nocturia 
several times a night.  His service medical records reveal 
treatment for renal cysts and calculi.  In particular, in 
January 1991, he underwent right calyceal diverticulum shock-
wave lithotripsy for right nephrolithiasis.  In July 1994, 
diagnostic studies revealed bilateral, symmetrical renal 
functioning.  On December 1994 VA general medical 
examination, appellant complained of nocturia 5 to 6 times a 
night.  As the Board pointed out in its September 1997 
remand, the December 1994 VA general medical examination did 
not adequately indicate whether appellant's service-connected 
nephrolithiasis was currently manifested by recurrent kidney 
stone formation (part of the rating criteria for a 30 percent 
evaluation under Diagnostic Code 7508); whether 
nephrolithiasis was severe (the severity thereof is a 
significant rating factor under Diagnostic Code 7509); and 
whether appellant's renal disability, assuming arteriolar 
nephrosclerosis is currently manifested, is predominantly 
manifested by renal dysfunction, hypertension, or heart 
disease (a significant rating consideration under Diagnostic 
Code 7507).  Pursuant to that remand, a VA genitourinary 
examination was conducted in June 1998.

Arteriolar nephrosclerosis is rated according to predominant 
symptoms as renal dysfunction, hypertension, or heart 
disease.  38 C.F.R. § 4.115b, Diagnostic Code 7507.  
Significantly, on that June 1998 VA genitourinary 
examination, the examiner specifically stated that there was 
no functional or anatomical evidence of nephrosclerosis.  
Thus, since appellant does not have nephrosclerosis, it would 
not be appropriate to rate the service-connected renal 
disability under Diagnostic Code 7507.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7508, 
nephrolithiasis is rated as hydronephrosis, except where 
there is recurrent stone formation requiring diet therapy, 
drug therapy and/or invasive or non-invasive procedures more 
than two times per year, in which case a maximum 30 percent 
rating will be assigned.  Hydronephrosis is rated under 38 
C.F.R. § 4.115b, Diagnostic Code 7509, with a maximum 30 
percent rating assignable for frequent attacks of colic with 
infection (pyonephrosis) and impairment of kidney function; 
except that severe hydronephrosis may be rated as renal 
dysfunction.  The rating criteria for evaluating renal 
dysfunction are set out in 38 C.F.R. § 4.115a (1998).  In 
other words, in order to warrant an evaluation in excess of 
30 percent under Diagnostic Code 7509, appellant's service-
connected renal disability must at least more nearly be 
equivalent to severe hydronephrosis.  However, the predicate 
for applying the rating criteria set out in 38 C.F.R. 
§ 4.115a has not been satisfied, since neither the post-
service military outpatient treatment records dated from 1994 
to 1997 nor the recent June 1998 VA genitourinary examination 
report reveal any evidence indicative of severe 
nephrolithiasis/hydronephrosis.  Specifically, on that June 
1998 VA genitourinary examination, the examiner stated that 
appellant had no true renal colic complaints or voiding 
difficulties; that occasional urinary tract infections clear 
with antibiotic therapy; and that his only current complaints 
involved nocturia 5-6 times per night with dull low back 
pain.  Blood pressure readings were 136/87 and 133/87 (within 
normal limits).  A urinalysis and serum laboratory values, 
including albumin, blood urea nitrogen, and creatinine, were 
essentially unremarkable.  Although a renal ultrasound 
revealed multiple calculi in the kidneys and several small, 
benign cysts in the left kidney, the kidneys appeared normal 
in size and shape.  A substantial negative piece of evidence 
is the fact that the examiner concluded that although 
appellant had nephrolithiasis, renal function was "well 
within normal limits" and there were no episodes of true 
renal colic.  Thus, it would be unreasonable to characterize 
appellant's renal symptomatology as more nearly equivalent to 
severe hydronephrosis.  38 C.F.R. § 4.7, Code 7509.  

Based on the evidence of record, the Board concludes that a 
disability evaluation in excess of 30 percent for the 
service-connected renal disability is not warranted, since 
normal renal functioning has been clinically shown and said 
disability is not more nearly equivalent to severe 
hydronephrosis.  In deciding the service-connected renal 
disability evaluation issue herein, the Board has considered 
the provisions of 38 C.F.R. § 4.10, pertaining to functional 
impairment.  However, the assigned rating for that disability 
adequately reflects the degree of any functional or 
industrial impairment.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected renal 
disability presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  The appellant's service-connected 
renal disability does not require frequent periods of 
hospitalization and does not, in and of itself, markedly 
interfere with employment, particularly since normal renal 
functioning has been clinically shown.  38 C.F.R. 
§ 3.321(b)(1).  For the foregoing reasons, the benefit-of-
the-doubt doctrine is inapplicable, since the preponderance 
of the evidence is against allowance of this appellate issue.


B.  An Original Rating in Excess of 30 percent for Right 
Maxillary Sinus Retention Cyst

Appellant contends, in essence, and testified at a February 
1996 hearing, at T.6-7, that he experiences sinus attacks 
with frequent headaches and nasal discharge.  Appellant's 
service medical records reveal treatment for sinus congestion 
with headaches.  On December 1994 VA general medical 
examination, he complained of frontal headaches occurring 3 
to 4 times per week.  Radiographically, the sinuses were 
unremarkable, except for a right maxillary sinus retention 
cyst.  Pursuant to the Board's September 1997 remand, a VA 
otorhinolaryngologic examination was conducted in June 1998.  
On that examination, appellant complained of nasal 
congestion, frequent sneezing, and pressure sensation in his 
head.  He had a long-standing history of headaches which had 
currently increased to 2 to 3 times per week, often 
accompanied by nasal congestion.  A substantial negative 
piece of evidence is the fact that the examination report 
noted that appellant "has never had nasal or sinus 
surgery."  Clinically, the nasal passages were unremarkable.  
Although x-rays of the sinuses revealed benign maxillary 
polyps, there was no bone erosion or evidence of infection.  
The examiner diagnosed recurrent headaches as probably 
vascular-related, not related to nasal/sinus disease; and 
maxillary sinus polyps probably related to allergic rhinitis. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6820, benign new 
growths of any specified part of the respiratory system will 
be evaluated based on interference with respiration, 
utilizing any applicable analogous respiratory rating code.  
Under Diagnostic Code 6513 for rating chronic maxillary 
sinusitis, effective prior to October 7, 1996, a 30 percent 
evaluation may be assigned where symptoms are severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation (the maximum evaluation 
assignable under that code) requires postoperative 
[symptoms], following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  The VA subsequently 
amended its regulations for rating respiratory system 
disabilities, including sinus conditions, effective October 
7, 1996.  See 61 Fed. Reg. 46,720-731 (Sept. 4, 1996) 
(codified at 38 C.F.R. §§ 4.96-4.97 (1996-1998)).  Under the 
amended Diagnostic Code 6513, a 50 percent evaluation (the 
maximum evaluation assignable under that code) may be 
assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

In any event, under either the old or newly amended 
Diagnostic Codes 6820-6513, an evaluation in excess of 30 
percent for appellant's service-connected sinus disability 
requires postoperative sinus symptomatology or the 
equivalent.  However, the critical point is that based on the 
evidentiary record, appellant has not undergone any sinus 
surgery and his sinus symptomatology has not been shown to be 
so severe as to be equivalent to postsurgical sinus changes.

Based on the evidence of record, the Board concludes that a 
disability evaluation in excess of 30 percent for the 
service-connected sinus disability is not warranted, since 
postoperative sinus symptomatology or the equivalent thereof 
has not been clinically shown.  In deciding the service-
connected sinus disability evaluation issue herein, the Board 
has considered the provisions of 38 C.F.R. § 4.10, pertaining 
to functional impairment.  However, the assigned 30 percent 
rating for that disability adequately reflects the degree of 
any functional or industrial impairment.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected sinus 
disability presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  The appellant's service-connected 
sinus disability does not require frequent periods of 
hospitalization and does not, in and of itself, markedly 
interfere with employment.  38 C.F.R. § 3.321(b)(1).  For the 
foregoing reasons, the benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this appellate issue.


C.  An Original Rating in Excess of 20 percent for Residuals 
of a Left Adrenalectomy with Hyperaldosteronism, 
Hypercortisolism, and Osteopenia

Appellant contends, in essence, that the residuals of a left 
adrenalectomy are symptomatic and include abdominal 
discomfort in the postoperative area.  During a February 1996 
hearing on appeal, appellant testified, at T.10, that the 
residuals of a left adrenalectomy included a painful, tender, 
and numb scar.  

The appellant's service medical records reflect that in the 
1990's, he underwent a left adrenalectomy for a left adrenal 
adenoma.  In April 1994, hyperaldosteronism and 
hypercortisolism were clinically noted to have resolved, 
although adrenocorticotropic hormone (ACTH) was slightly 
suboptimal.  On December 1994 VA examination, it was reported 
that after the left adrenalectomy during service, hormonal 
and calcium levels improved slightly but remained abnormal.  
Clinically, the abdomen was unremarkable, except for a well-
healed bilateral subcostal scar.  There was no hernia or 
tenderness.  He was not reportedly on any adrenal replacement 
therapy.  

Pursuant to the Board's September 1997 remand, a VA 
endocrinologic examination was conducted in June 1998.  On 
that examination, appellant complained of marked fatigability 
and occasional headaches.  Significantly, laboratory studies 
revealed a normal ACTH level.  Pursuant to the Board's 
September 1997 remand instructions, the endocrinologist was 
to describe all residuals of the left adrenalectomy including 
the frequency of any Addisonian "crises" or "episodes" 
appellant may have had during the past year.  On the June 
1998 VA endocrinologic examination, the examiner specifically 
noted that Addison's crises or episodes were "N/A" [not 
applicable] (i.e., he did not have any Addison's crises or 
episodes).  Appellant has not alleged having any Addison's 
crises or episodes nor have any been reported in the post-
service VA examinations and military outpatient treatment 
reports of record.  

Under the old 38 C.F.R. § 4.119, Diagnostic Code 7999-7911, 
for rating Addison's disease (adrenal cortical hypofunction), 
effective prior to June 6, 1996, a 60 percent evaluation may 
be assigned for four or more crises during the past year each 
substantiated by clinical findings of increasingly severe 
hypotension, dehydration and pronounced weakness with 
laboratory evidence such as hyponatremia, hyperpotassemia, 
azotemia, hypoglycemia and cortisol deficiency.  A 40 percent 
evaluation requires three crises substantiated as for the 60 
percent rating during the past year; or episodes of lesser 
symptomatology manifested by vomiting, diarrhea, hypotension 
and marked weakness occurring 5 or more times during the past 
year.  A 20 percent evaluation may be assigned for well-
established Addison's disease with fewer than 3 crises or 
less than 5 episodes of the lesser symptomatology during the 
past year; or with symptoms such as weakness and 
fatigability, continuous medication for control.

Subsequently, the VA amended 38 C.F.R. § 4.119, effective 
June 6, 1996.  See 61 Fed. Reg. 20,440 (May 7, 1996).  Under 
the amended 38 C.F.R. § 4.119, Diagnostic Code 7999-7911, a 
20 percent evaluation may be assigned for one or two crises 
during the past year, or two to four episodes during the past 
year, or; weakness and fatigability, or corticosteroid 
therapy required for control.  A 40 percent evaluation 
requires three crises during the past year, or; five or more 
episodes during the past year.  A 60 percent evaluation 
requires four or more crises during the past year.  

An Addisonian "crisis" consists of the rapid onset of 
peripheral vascular collapse (with acute hypotension and 
shock), with findings that may include: anorexia, nausea, 
vomiting; dehydration; profound weakness; pain in abdomen, 
legs, and back; fever; apathy, and depressed mentation with 
possible progression to coma, renal shutdown, and death.  
Diagnostic Code 7911, Note (1).

An Addisonian "episode," for VA purposes, is a less acute 
and less severe event than an Addisonian crisis and may 
consist of anorexia, nausea, vomiting, diarrhea, dehydration, 
weakness, malaise, orthostatic hypotension, or hypoglycemia, 
but no peripheral vascular collapse.  Diagnostic Code 7911, 
Note (2).

Since it has not been clinically shown or even specifically 
alleged that appellant has had an Addisonian "crisis" or 
"episode" in recent years, an evaluation in excess of 20 
percent for the service-connected residuals of a left 
adrenalectomy is not warranted under either the old or 
amended Diagnostic Code 7999-7911.  

A 10 percent evaluation is the maximum evaluation assignable 
under Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805.  Since any left 
adrenalectomy residual scarring was clinically described as 
well-healed without tenderness or incisional hernia on June 
1998 VA endocrinologic and genitourinary examinations, a 
separate evaluation would not be warranted for the 
essentially asymptomatic scarring under Diagnostic Codes 
7803-7805.  

In deciding the service-connected left adrenalectomy 
disability evaluation issue herein, the Board has considered 
the provisions of 38 C.F.R. § 4.10, pertaining to functional 
impairment.  However, the assigned 20 percent rating for that 
disability adequately reflects the degree of any functional 
or industrial impairment.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected left 
adrenalectomy disability presents such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  The 
appellant's service-connected left adrenalectomy disability 
does not require frequent periods of hospitalization and does 
not, in and of itself, markedly interfere with employment.  
38 C.F.R. § 3.321(b)(1).  For the foregoing reasons, the 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
appellate issue.


D.  An Original (Compensable) Rating for Scar, Status Post 
Left Knee Arthrotomy

The service medical records reflect that in January 1980, 
appellant complained of left knee "locking"; and a history 
of injury to the left knee while playing football several 
years earlier was reported.  An x-ray revealed a benign 
cortical defect at the proximal tibia.  In February 1980, an 
exploratory arthrotomy revealed no left knee abnormalities.  
Later during service, there was some restriction of left knee 
motion, pain, and tenderness.  In September 1990, an x-ray of 
the left knee revealed an old healed bony infarct at the 
proximal tibia.  

On December 1994 VA orthopedic examination, appellant 
provided a history of left knee pain on prolonged 
weightbearing, "popping", and occasional locking/catching.  
Additionally, the left knee had 0 degrees' extension and 135 
degrees' flexion.  Under VA regulations, 0 degrees' extension 
and 140 degrees' flexion are considered normal.  See 
38 C.F.R. § 4.71 (1998), Plate II.  However, as the Board 
pointed out in its September 1997 remand, that December 1994 
VA examination report did not adequately describe the 
arthrotomy residual scarring; and it was unclear whether the 
135 degrees' flexion of that knee constituted a normal 
variant or abnormally restricted motion or whether any 
limitation of motion was reasonably attributable to the 
service-connected left knee arthrotomy.  

Pursuant to that September 1997 remand, a June 1998 VA 
orthopedic examination was conducted.  On that examination, 
appellant complained of occasional left knee 
"catching/popping" and swelling during cold weather.  
Clinically, there were well-healed, non-tender, non-
ulcerated, well-nourished, non-painful left knee scars.  
Radiographically, the left knee was unremarkable.  
Additionally, the left knee had no weakened movement, excess 
fatigability, incoordination, swelling, deformity, 
ligamentous laxity, instability, or gait impairment.  
Although the left knee displayed 0 degrees' extension and 130 
degrees' flexion, and mild discomfort on range of motion 
testing was noted, the examiner specifically stated that such 
mild discomfort on range of motion testing was generalized in 
the knee and was unrelated to the arthrotomy scars; and that 
there were no objective indications of pain apparent.  
Moreover, the examiner expressly stated that the arthrotomy 
scars did not result in any functional limitation; and that 
there was no muscle damage/joint pathology attributable to 
the left knee arthrotomy.  

Limitation of flexion of either leg to 60 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 
30 degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Code 5260.  
Limitation of extension of either leg to 5 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees. A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. Part 4, Code 5261.  It does not appear that rating 
the service-connected left arthrotomy residuals under 
Diagnostic Code 5260 or 5261 would be appropriate, since the 
examiner on the recent June 1998 VA orthopedic examination 
specifically stated that no limitation of left knee motion 
was attributable to the arthrotomy scarring and that there 
was no knee joint pathology manifested.  Even assuming 
arguendo that Diagnostic Code 5260 or 5261 is applicable, 
since the recent June 1998 VA orthopedic examination revealed 
normal extension and 130 degrees' flexion, and the 10 
degrees' loss of flexion of the left knee does not more 
nearly approximate the criteria for a 10 percent evaluation 
(limitation of flexion of the leg to 45 degrees), a 
compensable evaluation would not be warranted under 
Diagnostic Code 5260 or 5261 based on limitation of motion.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, may be assigned a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  It does not appear 
that rating the service-connected left arthrotomy residuals 
under Diagnostic Code 5257 would be appropriate, since there 
is no knee joint pathology attributable thereto.  However, 
even assuming arguendo that Diagnostic Code 5257 is 
applicable, since on the recent June 1998 VA orthopedic 
examination, appellant's left knee did not exhibit any 
ligamentous laxity, instability, or gait impairment, a 
compensable evaluation would not be warranted under that code 
in any event.  

A 10 percent evaluation is the maximum evaluation assignable 
under Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805.  Since on the 
recent June 1998 VA orthopedic examination, the service-
connected left arthrotomy scarring was clinically described 
as well-healed, nontender, nonulcerated, well-nourished, 
nonpainful, and not productive of any functional limitation, 
a compensable evaluation would not be warranted under these 
codes either.  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995) and 38 C.F.R. §§ 4.10 and 4.40, pertaining to 
functional loss due to pain, weakness, or other 
musculoskeletal pathology.  However, the examiner on the 
recent June 1998 VA orthopedic examination specifically 
explained that the service-connected left arthrotomy 
residuals basically do not result in any objective painful 
motion on use, swelling, or other functional impairment.  The 
clinical evidence does not reflect that the service-connected 
left knee disability presents such an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant an extraschedular evaluation, 
particularly since the left knee disability does not result 
in any gait or other significant impairment.  38 C.F.R. 
§ 3.321(b)(1).  Since the preponderance of the evidence is 
against allowance of a compensable evaluation for appellant's 
service-connected left arthrotomy residuals, the benefit-of-
the-doubt doctrine is inapplicable.  


ORDER

Service connection for disability manifested by hypogonadism 
is granted.  To this extent, the appeal is allowed.  

An original rating in excess of 30 percent for renal 
disability with history of bilateral nephrolithiasis and 
right renal cyst, an original rating in excess of 30 percent 
for right maxillary sinus retention cyst, an original rating 
in excess of 20 percent for residuals of a left adrenalectomy 
with hyperaldosteronism, hypercortisolism, and osteopenia, 
and an original compensable rating for scar, status post left 
knee arthrotomy are denied.  To this extent, the appeal is 
disallowed.


REMAND

With respect to the remaining appellate issue of entitlement 
to an original rating in excess of 60 percent for coronary 
artery disease with hypertension and hyperlipidemia, after 
the RO certified the appeal to the Board in May 1999 
(subsequent to the September 1997 remand in question), 
appellant submitted additional private medical evidence 
directly to the Board in June 1999 (without a waiver of the 
RO's jurisdiction).  Such medical evidence pertains to May 
1999 coronary artery bypass graft surgery and obviously is 
pertinent evidence with respect to this particular appellate 
issue.  Consequently, additional evidentiary development is 
deemed necessary prior to final appellate determination on 
said appellate issue.  

Parenthetically, recently the VA amended its regulations for 
rating cardiovascular system disabilities.  See 62 Fed. Reg. 
65,207-224 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104 
(1998)), effective January 12, 1998.  It appears that the RO 
has adjudicated said appellate issue under the amended rating 
criteria.  See February 1999 Supplemental Statement of the 
Case.  

Accordingly, this remaining issue on appeal is REMANDED for 
the following:

1.  The RO should contact appellant and 
request him to provide any additional, 
relevant medical treatment records 
regarding his cardiovascular disability 
(not already of record) that he may have 
in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided him such treatment.  All 
available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folders.

2.  The RO should obtain any additional, 
relevant VA clinical records regarding 
appellant's cardiovascular disability; 
and associate these with the claims 
folders.  

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made; and 
appellant and his representative should 
be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

4.  With respect to the issue of an 
original rating in excess of 60 percent 
for coronary artery disease with 
hypertension and hyperlipidemia, the RO 
should arrange another VA cardiology 
examination to determine the nature and 
current severity of that disability.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The entire 
claims folders should be reviewed by the 
examiner prior to examination (a copy of 
the old and amended rating criteria for 
evaluating cardiovascular system 
disabilities should be provided the 
examiner).  

The cardiologist should describe whether 
appellant has cardiac enlargement, 
congestive heart failure, dyspnea on 
exertion or at rest, angina on moderate 
exertion or at rest, or any other cardiac 
abnormality; and the degree of severity 
thereof should be stated.  Blood pressure 
readings should be recorded.  The 
cardiologist should record the workload 
of metabolic equivalents (MET) that 
results in any dyspnea, fatigue, angina, 
dizziness, or syncope; and any left 
ventricular dysfunction with ejection 
fraction.  The cardiologist should assign 
a functional and therapeutic 
classification to any cardiac disability 
found, and describe the meaning of the 
assigned classification (i.e., the impact 
or limitations upon physical activities; 
and whether the service-connected 
cardiovascular disability precludes more 
than sedentary employment).  The degree 
of functional impairment or interference 
with daily activities, if any, by the 
service-connected cardiovascular 
disability should be described in detail.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

5.  The appellant should be advised that 
he and his representative have a right to 
submit additional evidence and argument 
on the remanded matter.

6.  The RO should review any additional 
evidence and readjudicate the issue of an 
original rating in excess of 60 percent 
for coronary artery disease with 
hypertension and hyperlipidemia, for the 
period prior to January 12, 1998, under 
the old 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7007; and for the period on 
and subsequent to January 12, 1998, under 
the old and newly amended 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7007, and 
7017.

The RO should consider the applicability 
of 38 C.F.R. § 3.321(b), pertaining to 
extraschedular evaluation, in rating the 
disability.


To the extent the benefits sought are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

